Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (2013/0030699) in view of Popham et al. (2014/0247328).
With respect to claim 1, Barnes et al. disclose an apparatus includes a lidar operative to generate a depth map of an environment (see at least paragraph 0017); a camera for capturing an image of the environment (see at least paragraph 0016); a processor operative to receive the depth map, combine a graphical representation of depth map with the image to generate an augmented image; and a display operative to display the augmented image to a host vehicle operator (see at least paragraphs 0017-0024, 0033, 0035, 0049, 0061).
Barnes et al. do not explicitly disclose the environment is the off road surface and the calculation of the vehicle path.  However, Popham et al. suggest such limitations in at least paragraphs 0001, 0002, 0018, 0017.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Popham et al. into the system of Barnes et al. in order to generate and display the vehicle path within an augmented image for the driver to easily visualize the whole picture of the scene.
As per claim 2, Popham et al. suggest the detection of the ground clearance and the side clearance as in paragraphs 0002 and 0017.  It would have been obvious that the height clearance is also one of the clearance for the calculation of the vehicle path.
As per claim 3, Popham et al. suggest a vehicle controller and wherein the vehicle path is used to control the host vehicle according to an assisted driving algorithm (see at least paragraphs 0010, 0012 and 0015).
As per claim 4, Popham et al. suggest that the host vehicle characteristic includes ground clearance (see at least paragraph 0002).
As per claim 5, Popham et al. suggest that the processor is operative to determine the vehicle path in response to a path width and the vehicle characteristic includes a vehicle width (see at least paragraph 0050).
As per claim 6, Popham et al. suggest that the processor is operative to couple the augmented image to the display (see at least the abstract and paragraph 0008).
As per claim 7, Popham et al. suggest that the processor is further operative to determine an unpassable area in response to the depth map and the host vehicle characteristic and wherein the augmented image further includes a graphical representation of the unpassable area (see at least paragraphs 0005, 0010, 0012, 0015, 0016, 0020, 0037, 0038 and 0039).
As per claim 8, Popham et al. suggest a user input as shown in at least paragraphs 0003 and 0006.
With respect to claims 9, 13-15 and 17-19, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
As per claims 10 and 20, Popham et al. suggest that the  determining the vehicle path includes determining a slope of the off-road surface (see at least paragraph 0017).
As per claim 11, Popham et al. suggest that determining the vehicle path includes detecting an obstruction on the off-road surface (see at least paragraphs 0002-0005, 0010, 0012-0017).
As per claim 12, Popham et al. suggest a controlling a steering of a host vehicle in response to the vehicle path (see at least paragraph 0003). 
As per claim 16, Popham et al. suggest a generating a three-dimensional depth map in response to the point cloud and wherein the vehicle path is determined in response to the three dimensional depth map (see at least paragraph 0008, 0017, 0022 and 0023).
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Neumann et al. (7,583275), Furman et al. (9,384,402), Fields et al. (2005/0015201),  Tay et al. (2019/0311546) and Barnes et al. (2020/0026283).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
September 9, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661